The issues are, whether the testator was sane, whether the will was obtained by undue influence, whether the plaintiffs were prevented from appealing within sixty days through mistake, accident, or misfortune, and whether they have an interest that may be concluded by the probate of the will. Whether the issue on the plaintiffs' interest should be tried first, or whether all the issues should be tried together, is a question of justice and convenience, which is generally a question of fact, determinable at the trial term. This appeal is taken to the law term. As a matter of fact, justice and convenience require that the issue on the *Page 512 
plaintiffs' interest should be tried and decided before the trial of the other issues, and such will be the order of procedure.
All concurred.
The issue on the plaintiffs' interest was subsequently tried, and determined adversely to them, and their petition for leave to appeal was denied.